 SONAT MARINE, INC.SonatMarine,Inc., InterstateOil TransportationCo.,Mariner Towing Co.,IBC Co.andDistrict2,Marine Engineers Beneficial Association, As-sociatedMaritime Officers,AFL-CIO. Cases4-CA-14832-3 and 4-CA-1502615 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON ANDSTEPHENSOn 26 March 1986 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supportingand answeringbriefs, andthe Respondent filed cross-exceptions and support-ing and answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusionsand to adopt the recommendedOrder.1ORDERThe recommended Order of theadministrativelaw judge isadopted andthe complaint is dis-missed.'In light of our adoption of the judge's dismissal of the complaint, wefind it unnecessary to pass upon the judge's discussion of the supervisoryand unit issues involvedWillian SlackandBarbaraO'Neill,Esqs.,for the GeneralCounsel.J.AnthonyMessinaandAnthony B. Haller,Esqs.,for theRespondent.JoelC.GlansteinandDavid B. Rosen,Esqs.,for theCharging Party.DECISIONCLAUDE R. WOLFE, Administrative Law Judge. Thisproceedingwas litigated beforeme at Philadelphia,Pennsylvania,on 9 days inJuly,August,and November1985 pursuant'to chargesfiled 19 February and 18 April1985 and the consolidatedcomplaint issued 20 June 1985alleging violationsof Section8(a)(5) and(1) of the Na-tional LaborRelationsAct. Theseallegations are denied.On the entire record,the comparative testimonial de-meanor of the witnesses,and theable posttrial briefs filedby the parties,Imakethe followingFINDINGSAND CONCLUSIONS87I.THE BUSINESS OF SONAT MARINE, INC.Sonat Marine,Inc. (Sonat)is a Delawarecorporationheadquartered in Philadelphia,Pennsylvania.It is en-gaged in the business of transporting petroleumproductsby tug and barge alongthe Atlantic and Gulf Coasts ofthe UnitedStates and their inland waterways.The actualtransportation is performedby wholly-ownedoperatingsubsidiaries of Sonat.Amongthese subsidiaries are Inter-stateOil Transport Company (IOT), Mariner TowingCompany (Mariner),and IBC Company(IBC). Sonat,IOT,Mariner,IBC, and theothersubsidiarieshavecommon ownership, common management, common lo-cation,centralizedcontrol over laborrelations and per-sonnel policies,and integrated operations.Accordingly,Sonat and its subsidiariesare foundto constitute a single,integrated employer,sometimesreferredto as Respond-ent.During the year preceding the issuanceof the com-plaint,Respondent derived gross revenues in excess of$50,000from the transportation of petroleum and petro-chemical productsfrom withinPennsylvaniadirectly topoints outside Pennsylvania. Respondent is anemployerengaged in commerce within the meaningof Section2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONDistrict2,Marine Engineers Beneficial Association,AssociatedMaritimeOfficers,AFL-CIO (MEBA) is alabor organizationwithinthe meaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheAllegationsand Defenses RaisedThe complaintallegesthatsince about15 January1985, at an IBC negotiating meeting,Respondent failedto furnishinformationtheUnionrequested regardingtraining of employees in a proposed engineer/deckhandclassificationand therebyviolated Section 8(a)(5) and (1)of the Act. The complaintfurther allegesthatRespond-ent violated Section 8(a)(5) and(1) about 13 March 1985by unilaterallycreating a new job classification calledengineer/deckhand in the Mariner unit.Respondent isalso allegedto have violatedSection 8(a)(5) and (1) byrefusing to negotiatewith the Union with respect to thewages,hours,and other terms and conditionsof employ-ment of employees in bargaining unitsat IOT,Mariner,and IBCsince about16 April 1985.Respondent denies in its answerto the complaint thatitcommitted any unfairlabor practiceand raises severalaffirmativedefenses.One contends thatthe Board hasneitherjurisdictionnor remedialauthorityin this case be-cause the bargainingunits involvedare composed entire-ly of statutorysupervisorswho are not protected by theAct and becausethe Board may not compel bargainingin a unit of supervisors.Anothercontention is that Re-spondentdidnotunlawfullyimplement the engi-neer/deckhandclassification becauseMEBAconsentedto theimplementation,MEBAis estoppedfromclaiminga violation because Respondent relied to its detriment on281NLRB No. 20 88DECISIONSOF NATIONALLABOR RELATIONS BOARDMEBA's conduct,and Respondent was at liberty to im-plement the classification because a good-faith impassehad been reached.Respondent further asserts it hasalways been ready and willing to meet,but was not obli-gated to resume negotiations during impasse in the ab-sence of changed circumstances.B. Significant FactsThe operating subsidiaries of Sonat constitute separatebargainingunitsforcollective-bargainingpruposes.MEBA has been the recognized exclusive bargainingagent' of the engineers employed by IOT, Mariner, andIBC for several years and has over the years negotiatedseparate contracts with these Sonat subsidiaries coveringthe wages,hours,and working conditions of those em-ployees.The specific job classifications for which wagesand hours are prescribed in the expired IOT and Marineragreements are senior chief engineer, chief engineer, andassistant engineer.The IBC agreements lists only chiefengineer and assistant engineer classifications.The lastsuch agreements entered into expired on their terms atIOT on 14 August 1984, at Mariner on 6 December1984,2and at IBC on 15 January 1985.All three expired agreements state that"This agree-ment applies to all Engineers employed aboard the tug-boats operated by the Company." The Mariner and IBCcontracts contain the following language:"The Compa-ny and the Union agree that all Engineers employed bythe Company are classified by the Company as supervi-sory employees."By letter of 11 June,Thomas E. Kelly, a member ofMEBA's executive board and its chief negotiator duringthe bargaining discussed herein,requested meeting datesfor the purpose of negotiating a new IOT agreementcovering senior chief engineers,relief chief engineers,and assistant engineers. Stephen A.Van Dyck,Sonat'spresident,then sent a telex to Raymond T.McKay,MEBA's president on 13 July reading,in relevant part,as follows:Negotiations for a new collective bargainingagreement to cover marine employees representedby your unionin InterstateOil TransportCompanyare due to begin onJuly 17,1984. This telegram isto adviseyou that . ..we are electing to exercise ourlegal right not to negotiate with your union over super-visory personnel,specifically Chief Engineers.However,we remain ready and willing to begin negotiations overall other classes of employees covered byexisting agree-ments in thesefleets.[Emphasis added.]We shall continue to honor all the provisions of theexisting collective bargaining agreements until theyexpire on August 14,1984, and we expect you tohonor your obligations pursuant to the same agree-ments. You should be aware,however,that it is ourintention as of that date formally to withdraw rec-'The bargaining units involved in this case have never been the sub-ject of a Board certification2All dates are 1984 unless otherwise notedognition from yourunionas the collectivebargain-ing agentfor ourmarine supervisors.Although this issue has arisen in the context ofthe forthcoming negotiations,we consider it onlyfair for you to be aware of our intention to adoptthe same course of action at the appropriate timewith respect to all our fleets.In the meantime, how-ever,we shall continue to abide by the terms andconditionsof the current collective bargainingagreements and to deal with your union as the ex-clusive bargaining agent for all covered employees.MEBA responded by telegram of 16 July from Kellythat the chief engineers were employees"under the ap-plicable labor law."On 17 July, John J.Burns Jr.,Sonat'smanager oflabor relations,answered Kelly via telegram stating thatSonat had not agreed to negotiate over supervisors as de-fined in the Act, would not bargain over supervisors, butwas "ready and willing to begin negotiations over allother classes of employees represented by your union inthese fleets."Negotiations took place with IOT, Mariner,and IBCon the following dates:IOT19 July31 July1August2 August9 August10 August13 August14 AugustMARINER3 December4 December5 December6 DecemberIBC15 January 1985Kelly agrees with Respondent that MEBA neverchanged its position during negotiations that it wantedchief engineers and relief chief engineers to be in theunit.Consistentwith this position,MEBA rejected allRespondent's proposed revisions of collective-bargainingagreement language designed to eliminate reference tothese employees. The parties agree, and I find,there isno need to resolve the status of the chief engineers be-cause the alleged refusal to negotiate occurred on 16April 1985 in response to MEBA's 20 March 1985demand for negotiations for an agreement covering as-sistant engineers in the IOT, Mariner,and IBC fleets.There is noallegation or evidence that Respondent en-gaged in bad-faith bargaining, and I therefore concludethe conduct of Respondent during the above negotiationsconstituted lawful,hard bargaining.The content of thenegotiations is only relevant to the extent it bears on thealleged unilateral change in classification,the alleged fail- SONAT MARINE, INC.uretofurnishrelevantinformationon trainingengineer/deckhands,and Respondent's impasse defense.In accord with past practice, negotiation meetingswith Respondent were attended by representatives ofMEBA and the Seafarers'InternationalUnion (SIU)except for those occasions that one of the unions wouldmeet separately with Sonat representatives to discussmatters relating only to that unit represented by thatunion.SIU represented Respondent's seamen,cooks, andtankermen.In the past,the SIU and MEBA have bar-gainedwith Respondent jointly on items common toeach'smembers,but individually on wages and benefitsand other matters of special concern to only one of thetwo unions.Notwithstanding the joint bargaining prac-tice,there is no evidence nor do I find that either has theauthorityto bind the other to an agreement.The 1984-1985 negotiations proceeded generally as follows.3Historically,the IOT agreement has been the first ne-gotiated and has taken the longest because many itemsare resolved which are then carried over to the succeed-ing negotiations with the other subsidiaries.On 19 July,MEBA and Respondent set a negotiation meeting for 31July.They thenexchanged proposalsby courier' on 27July. Respondent,using a format utilized in previous ne-gotiations,furnishedMEBA with a list of articles andparagraphs of the expired contract, with each item fol-lowed by the notation"Discuss and Modify," "Econom-ics,"or"Delete."Thisdocument, like Respondent'sotherwritten proposals subsequently presented, notedthat it related to "Nonsupervisory Licensed Personnel."MEBA presented the Respondent with a letter fromKelly reading:Our proposal for a new contract for the MarineEngineer Employeesof theInterstateOil TransportCompany, (Green Fleet),is thattheyreceive thesame percentage increase that the employer grantsto the Captains in the fleet for each of the nextthree(3) years.The percentage increase is to be allocated in themanner and form agreed upon by the employer andDistrict 2 M.E.B.A.-A.M.O., AFL-CIO inwriting,and will be subject to a ratificationvote by the bar-gaining unit employees.Thisis identical in subject to MEBA's initial proposalslatermade to Mariner and IBC.MEBA proffered noother written proposals in any of the three negotiations.MEBA and Respondent met on 31 July and discussedtheirproposals.MEBA'sproposal is self-explanatory;and the parties spent the time reviewing Respondent'sproposal item by item,with JohnBurns explaining Re-spondent's position on each item. Among the changes de-sired by Respondent were the elimination of all refer-'Kelly for MEBA and Burns for Sonat were the principal witnesseson the conduct of the negotiations. Both testified at considerable lengthand were ingeneral agreement.On the whole, Burns had much betterindependent recollection of events than Kelly and testified in a morestraightforwardand certainmanner without the frequent fencing withcounsel that Kelly engaged in. When their testimony conflicts on criticalpoints, I have, in the absence of other convincing evidence or probabil-ities,credited Burns as the more reliable in terms of accurate recollection.89ences to chief engineers and the modificationof the rec-ognition clause tospecificallyexclude chief engineers. Inthe courseof the review,Bums also arrived at articleVIII, section G of theold agreement and explained thatRespondent wanted to remove it. It reads, "Engineersshall notbe requiredto handle lines."Much of the 2 Augustmeeting was taken up with dis-cussionsof dayboatmanning.Respondent also expresseda desire to reduce manning in existing seven-man units.No agreements were reached,and the meeting closedwith a union request for morespecificproposals and acompany promise to provide them.Respondent's written manning proposalswere deliv-ered at the9 Augustsession andwere the topic of dis-cussion formost of thatmeeting.Respondent proposedto reducethe sizeof thecrews and to create an AB tan-kerman classificationin the SIUunitand an engi-neer/deckhandclassificationin the MEBA unit. Thereason for the engineer/deckhandclassification,accord-ing toJohnBurns, wasthat it would requirethe han-dling of lines ondeck whennecessary whereas the ex-piredcollective-bargaining agreementsspecifythat assist-ant engineers are notrequiredto handle lines.Assistantengineers now handle linesvoluntarilyon occasion andare generally capable of so doing withoutfurther train-ing.As aquid proquo, Sonatoffered a protectedlist en-suringcurrent employees will not losetheir jobs due tothe manning changes.MEBA did not thenor later agreeto the reclassificationwith or without the list,and ada-mantlyopposed the newclassification on grounds thatthe requirement that assistant engineers handle lines ordo other work on deckcreated asafety hazard.MEBAnever retreated fromthis position.Manning discussions dominated the meeting of 10August.No agreements were reached on manning or theothersubjects considered at this meeting.On 13 August,Sonat produced a list ofemployeeswho would be guar-anteedwork in exchangefor themanning reductions.There wasconsiderable discussionabout the content ofthe listwhich ended withSonat agreeingtomodify thelistasMEBAsuggested.Respondent also presentedMEBA witha detailedproposalon noneconomic items,includingthe withdrawal of proposalson unionsecurity,dues checkoff, hiring procedure,and bereavement paywhich hadbeen unacceptableto MEBA.On 14 AugustSonatand MEBAreached agreementon recall rights, arbitration, premium pay provisions, andflexibleworkrotation.MEBA rejectedSonat'sproposedlanguage changes in the contractwhich wouldeliminatereferences to chief engineers.Afterthe noneconomic dis-cussions,Respondent presented a written economic pro-posal.Agreementwas reached on a few items,and therewas discussion of all items.Kelly testified, and I find,thatMEBA neverchanged its position on wages con-tained in its initialand only proposal. MEBAand Sonatturned tomanning after the economic proposals werediscussed.While thepartiesweretalking aboutreducedmanning,Respondent'sattorneyMessinatold Kelly thatifMEBA didnot agree to an engineer/deckhandclassifi-cation, the SIU would take thatclassification.Kelly de-mandedthat the SIU representative be brought in to 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfirm this.When Kelly indicated he was leaving to getthe SIU people Messina stated that negotiations wouldbe broken off if Kelly left. Kelly sent a committeemember to fetch the SIU representative. Messina toldKelly negotiations withMEBA were over and Sonatwould deliver its final written proposals. As Burns ex-plains, there was a big argument and Kelly was upset. Iconclude Messina was also upset.Burns talkedtoKelly by phone on 15 August. Thesubstance of this conversation is that Burns said the finalproposal would be prepared, and Kelly said he was pre-pared to negotiate at any time.Burns said negotiationswere over. IOT's final proposal was received by Kellyon 16 August. It contained more generous economicterms than the earlier written economic proposals sub-mitted by the Company. Whether thesechanges werediscussed at the 14 August session,as Burns claims, ornot, asKelly claims,is immaterial.Even though Kellydid on various occasions after 14 August tellBurns hewas available for further negotiations,MEBA's positionon economics remained the same as it was at the begin-ning of negotiation. MEBA never retreated fromits ini-tialposition that chiefengineersshould remain in thebargaining unit and references to them in the collective-bargaining agreement should be retained, or from its firmopposition to manning changes. In short, MEBA electedto stand absolutely firm, as it had throughout negotia-tions,on wages, manning,and the composition of thebargaining unit. This position afforded little, if any, roomfor bargaining on these critical subjects, and the merestatement of availability by Kelly, unaccompanied byany suggestion of a counterproposal or alteration inMEBA's obdurate stance, was not something to inspireconfidence that furthernegotiationswould be fruitful.The parties continued to exchange broadsides in writing.These documents, in relevant part, read as follows:6 November, Stephen A. Van Dyck to Raymond TMcKayIn view of your union's complete inaction overrecent weeks with regard to our finalproposals inthe IOT collectivebargaining agreement,please beadvised that the companyisreservingthe right,with or without notice, to withdraw our proposalsat any time.9 November, Thomas E. Kelly to J. AnthonyMessina,Sonat's counselYour characterization of the Union's conduct as"inactive" with respect to the company's final pro-posals in the IOT negotiations is, to say the least,misleading.Over four months ago the Union sub-mitted a proposal to the company in which we re-quested that Marine Engineer employees of the IOTfleet receive the same percentage increase that thecompany is granting to captains in the fleet for eachof the next three years and at that time we request-ed that you provide us with the cost of such in-crease. Such a percentage increase would be allo-cated in themanner andform agreed upon by thecompany and District 2 in writing and would ofcourse be subject to a ratification vote by the bar-gaining unitemployees.To date despite repeated requests, the mostrecent of which was made on November 5th, thecompany has failed to respond to the Union's pro-posal and request for information in connectionwith this matter. I think the facts clearly show thatthe Union has been quite active on following up onthat matter and it has been the company which hasbeen inactive.Absent the information we have requested, it isimpossible for the Union and the members to ade-quately address the merits, if any, of your final pro-posal.Once again we request that you supply uswith the information concerning the percentage in-crease you have granted to the captains in the fleet.13 November, John J.BurnsJr. to Thomas E. KellyIam respondingto your telegram of November8, 1984. At the IOT negotiations, the company rep-resentativesrejected your proposalfor a percentageincrease equivalentto that granted to "Captains".Indeed at that time, the company had not finalizedits pay policiesconcerningour supervisoryperson-nel.Duringthe subsequent IOT negotiations, thecompany representatives repeatedly rejected yourpercentageproposal each and every time it wasmentioned.Given the fact thatthe percentage in-crease proposalwas your only offer which did notchange,and giventhe fact that the company sub-mitted its final proposals to you on August 16, 1984,it is clearthat an impassehas been reached.Since the company long ago and early in negotia-tions rejected your proposal, information with re-spect to its cost is irrelevant. Furthermore, we be-lieve, and we have repeatedly told you during ne-gotiations, that it is improper for you to request in-formation concerning what we grant "captains inthe fleet" since you do not represent supervisorypersonnel.Burns notified the Union by letter of 5 October thatRespondentwanted to negotiate a new contract forMariners' "Nonsupervisory Licensed Engineers," butwould no longer bargain with MEBA for "SupervisoryLicensed Engineers" (senior chief engineers and reliefchief engineers) after the current contract expired on 6December.After exchanging initial proposals,MEBA and SonatcommencedMarinernegotiationson 3 December.MEBA's initial proposal was identical to that used inIOT negotiations. After a review of Sonat's proposalsand a general discussion of manning, the parties, includ-ing SIU, agreed to resume on 4 December. The 4 De-cember meeting was largely devoted to manning. Sonatproposed to reduce the size of the crews and createAB/tankerman and engineer/deckhand classifications.With respect to the engineer/deckhand, Respondent ex-plained the purpose of the classification was to requireassistant engineers to handle lines and perform other SONAT MARINE, INC.work on deck. MEBA objected to theclassification pri-marily on safety grounds.The manning discussion con-tinued on 5 and 6 December.The SIU agreedto Sonat'sproposal to implementthe proposedreduced manning ona vessel,Chromalloy I,about to be acquired. MEBAvoiced neitheragreement nor disagreementwith the pro-posed implementation,but Kellyprotestedthat the list ofprotected employeesshould have 30 rather than 27names on it.Thisprotest went unresolved.According toSonat witnesses,Respondentbelieved it had MEBA'sagreementto the reducedmanningonChromalloy I.Ec-onomics were discussedat the 6 Decembermeeting. Noagreement was reached on economics.MEBA remainedadamant on its initial wage proffer and its opposition tolanguage changes clearly showingthe contractappliedonly tononsupervisory engineers.Agreements reachedwere minor in nature and MEBA made no discerniblecounterproposalson other subjects.Sonat agreed to pro-vide the unionswith its final writtenproposals and didso on 10 December.Contrary to the General Counsel,the recordpersuades me thatallthese proposals werediscussed in varying degrees on 6 December.There wasnothing new.MEBA did not respond to this "final" pro-posal and there were no further meetings.The only negotiationmeetingon IBC tookplace on 15January 1985.MEBA's onlywritten proposal was identi-cal to thatpreviously offered at IOT andMariner. IBC'swritten proposals were discussed at length and agree-ment was reached on a few items.Some others werewithdrawnbecause theyhad eitherbeen agreedto at theearlier negotiationsor hadthen beenexhaustively dis-cussed.MEBA rejectedthe remainderof theproposals,both economic and noneconomic,and stood on its initialproposal.During this meeting,Kelly asked whatthe engi-neer/deckhandtrainingwould be.Burns replied that iftrainingwerenecessarythe Company would provide andpay for it.Kelly was. not tolditwas none of his business.Sonat has no formal trainingprogram forengineer/-deckhands and probablyneeds none because the engi-neers are already familiarwith the handlingof lines andother deck work thatmightbe requiredof them. Burnscredibly testified thatMEBA was told at the 9 August1984 IOT negotiation that if anytraining wereinvolvedSonatwould provide and pay forit.Royal Joslin,Sonat's assistantvicepresident for eastern operations,was presentat theMariner negotiationsand credibly re-lates that duringthosenegotiations Kelly raisedthe ques-tionof additionaltraining,for engineer/deckhands andwas told thatSonat neither had nor anticipated havingany formal training program, would utilizeon-the-jobtraining,and, if it should be that furthertrainingwasnecessary, itwould be furnished by Sonat.Sonat's final written proposals repeatedthosediscussedand were forwarded to MEBA during the last 2 weeksof January1985.MEGA made no reply.Subsequent to these negotiations,Sonat implementedthe engineer/deckhandclassificationon the newly ac-quiredChromalloyI (renamed theLiberty).The engi-neer/deckhands on theLibertyare paidat theassistantengineer rate and receive all the same fringe benefits.The only differenceintheirdutiesisthatthe91engineer/deckhandon theLibertyis required to handlelines and otherwise help on deck where necessary.The implementationgave rise tothe following ex-changeof writtenmessages:28 January 1985,ThomasE. Kellyto John J. BurnsJr.We strenously object toyourunlawful and arbi-tary implementation of two(2) Company proposalsmade during the recent Mariner Towing Companycontract negotiations.These proposals were in factjust that,proposals and have never been agreed toby the membership of District 2 MEBA-AMO.Specifically,we grieve the Company'sputtingout for bids the positions of two(2)Engi-neer/Deckhands aboard the vesselM/T LIBERTYrecently acquired by the Mariner Towing Compa-ny. A vessel we might add which the Company, tothis day, has never notified this Organization thatthey had purchased and manned in December of1984.As requested during recent negotiations,we requireinformation on what training employees will receiveto be able tosafely perform the tasks of this newposition.Also,who willprovide this training? Atwhose expense?On whose time?The Company re-fused to answer these and many other questions atthe negotiating table. . . we willcontinue to askthese and many other questions... .6 February 1985, John J.BurnsJr. to Thomas E.KellyYour letter of January28, 1985 misstates whathas happened in negotiations between this companyand your union,and for that reason alone,requiresresponse.At theMariner negotiations(aswith IOT), youmade one and only one proposal which related towages. By contrast,we made extensive proposalsand made a number of attempts to engage in mean-ingful negotiations.Unlike the SIU atthe sametable, you, however,chose not to movein any wayfrom yourinitialposition.After the companyreached impasse-and both you and the SIU indi-cated thatyou had gone as far asyou intended-weagreed to submit our last and finaloffer.Duringthose negotiations,we made it quite clear that wemight implement at least partof theseproposals.The grievances you have filed arenot arbitrable,because theyconcern new terms and conditions ofemploymentwhich weimplementedafterimpasseand which are not coveredby and donot relate tomatters arising under the expiredCollective Bar-gaining Agreement.The grievancesare alsowithoutmerit, since implementationoccurredonly after ex-tensive reviewof thepositions between Sonat man-agement,union representatives and our marine su-pervisors,and only afterwe reached specific agree-ment asto thechange in operation.The decision to 92DECISIONSOF NATIONALLABOR RELATIONS BOARDimplement was made with due regard to the safetyof all the crew.We remain ready and willing to meet with you todiscuss mutual problems and to fulfill our legal obli-gation.You shouldbe aware that,as a result ofyour unfair labor practice charges, we will betaking the position before the NLRB that all of theemployees presently and previously represented byMEBA are supervisors as defined by the NationalLabor Relations Act.13 March 1985,ThomasE. Kelly to John J.Burns Jr.In neitherthe IOTnegotiations nor the Marinernegotiationswas a good faith impasse reached. Inboth cases,Sonat distributed its final,"take it orleave it,"proposals to District 2 at a time when nu-merous crucial outstanding items had barely beendiscussed,let alone discussed to the point of im-passe.Thereafter,you refused my repeated requeststo resume negotiations on these items,insisting thatyour finalproposal could not be amended. More-over,at no time during negotiations did District 2state that it could agree to no contract unless it em-bodiedDistrict 2's wage proposal;on the contrary,sufficient progress on precisely the items regardingwhich Sonat has not ever seriously negotiated withus,combined with an alternative wage proposal,could have and could still provide the basis for anagreement.Against this background,yourstatement that youare "ready and willing to discuss mutual problemsand tofulfillour legalobligation"isperplexing. Doyou mean to state thatyour "final proposals" whichyou gave to us are no longer to be considered yourfinalproposals?If so,thisobviouslyrepresents achange in your position;ifyou haveindeed thuschanged your position, please inform us of this fact.19 March1985,John J.BurnsJr. toThomasE.Kelly[In responseto 13 Marchletter ofKelly.] The con-tent of yourletter does not remotely reflect anyround of negotiationsatwhichIwas in attendancebetween Sonat Marine and District 2MEBA-AMO.Furthermore,Ifind the third paragraph of yourletter to beeven more confusing, since this compa-ny, as well as your union,have maintained thatallengineers are supervisors.Thisbeing the case, it isclear that Sonat Marine has no obligation to bargainwith yourunionoversaid employees.Finally,on 20 March 1985, MEBA's attorney DavidB.Rosen wrote the following letter,which is alleged asa demand for bargaining, to Burns:Iam writingto you on behalfofDistrict 2,MEBA-AMO, whichisthe collective bargainingrepresentativeof theChief Engineersand the As-sistantEngineersemployed bySonat at IOT, Mari-ner, and IBC.District 2 hereby demands that you resume nego-tiations for a new agreement covering the AssistantEngineers on all three fleets.District 2 makes thisdemand in spite of your stated position that, as toall three employers your last comprehensive con-tract offer was your final offer: if youare willing toabandon this"take it or leave it"position,furthernegotiationsmay be productive.Please inform me (and TomKelly) if you are infactwilling to abandonyourposition that your lastcomprehensive contract offer was"final,"and ifyou are thereforewilling to resume negotiationswith thatunderstanding. If such is the case,kindlycontact Tom Kelly toarrange times and places fornegotiating sessions as to each of the three fleets.Finally,do not interpretDistrict 2's interest in re-suming negotiations solely as to the Assistant Engi-neers as a waiver of our position that we also repre-sent the ChiefEngineers on Sonat's three fleets.District 2reserves all its rights as the collective bar-gaining representativeof the ChiefEngineers, in-cluding theright to takewhatever legal action maybe appropriateto remedy Sonat's refusal regardingthem.Sonat's attorneyJ.AnthonyMessina replied to Rosen on16 April 1985 as follows:Sonat Marine does not intendto waive by corre-spondingwithMEBAor its representatives anyrights it may have concerning the legal status of itsemployees.Sonat Marine has met with the Union, bargainedto an impasseand the Company'slastproposal,which it characterizedas its finaloffer,was justthat.Although the Company hasno intention ofmoving fromitsfinal position,we are prepared tomeet withMEBAand/or its representatives for thepurpose ofanswering questions or clarifying anyaspect ofitsproposal.We are prepared to do thisbecause we care about our employees and want tomake surethat efforts by MEBA to protectits self-interestdo not adverselyaffect either Sonat Marineor its employees.By letter of3 July,Messina advised Kelly that Sonat'sfinal offersof 14 August1984 forIOT, 6December 1984forMariner,and 15 January 1985 for IBC were beingwithdrawn.On 8 July 1985,the day before the hearing opened,Joel C.Glanstein,MEBA's attorney,directed the follow-ing letterto John J.Burns Jr.:Thisletterwill affirm the continuing desire ofDistrict 2 MEBA-AMO tositdown with you andnegotiate collective bargaining agreements coveringall three Sonat fleets.Further,we would like to indicate to you the ini-tial proposalswith which District 2would be enter-ing such negotiations.With respect to all threefleets,District 2 proposes: SONAT MARINE, INC.1.Amend the relevant collective bargainingagreements in all ways already agreed upon byboth parties; and2.Provideannual wage increasesto cover per-sonnelof 5%, 8%and 8%.District2 is willing to negotiate regarding alloutstandingCompany proposalsat any time.If Sonat is willing to negotiatewith District 2,please contact Tom Kelly to arrange a meeting.Conduct of the parties subsequent to the 8 July 1985letter is not before me.C. Discussion and Conclusions1.The alleged refusal to furnish informationRespondent has never established a formal trainingprogram for engineer/deckhands,but utilizes on-the-jobtraining.Thisis not surprising because assistant engineersare familiarwith theuncomplicated work required bythe change in classification and are quite capable of per-forming it.Kelly wastold of thenature of the trainingseveralmonths before he asked for it on 15 January1985. There is no evidence anything had changed in thattraining plan. I am persuaded nothing has.Kelly knewall there was to know on 15 January 1985, and I findthat Sonat had no additional information to give.The al-legation that Respondent refused or failed to furnish rele-vant information is therefore without merit and will bedismissed.2.The alleged refusal to bargain on 16 April 1985There is no allegation that Respondent bargained orissued its "final"proposals in bad faith.This and therecord of negotiations persuades me that Respondent's"final"proposals and precedent bargaining were constit-uent parts of a course of hard but not bad-faith bargain-ing. It is well settled that when a party to negotiationsadvances and maintains a position in good faith,which isexactly the case of the three"final"proposals issued bySonat, a refusal to retreat from that position cannot beequated with a refusal to bargain,4 nor is a mere repeti-tion of the proposals made in good-faith evidence of badfaith in the absence of other evidence of bad faithswhich is not present in this case.For these reasons,Sonat did not refuse to bargain by informing MEBA itwas adhering to its last proposal.The GeneralCounsel relies onPillowtexCorp., 241NLRB 40, 48-49 (1979), andEndo Laboratories,239NLRB 1074(1978), to support an argument that Sonatwas only offering to explain an immutable proposal andtherefore illegally refusing to bargain. Neither is relevantto the facts before me.InPillowtexthe employer submit-ted a final"take it or leave it" poststrike position whichwas but the final episode in a course of conduct includ-4Church PointWholesaleGroceryCo., 215 NLRB 500, 502 (1974);Times HeraldPrintingCo.,221 NLRB225, 228(1975), and 223 NLRB505 (1976);TelevisionWisconsin,224 NLRB 722, 734 (1976);BroadwayHospital,244 NLRB 341, 353 (1979).5Webster Outdoor AdvertisingCo.,170 NLRB 1395, 1397 (1968);Uni-versity of Vermont,258 NLRB247, 255 (1981).93ing prior unlawful bargaining in bad faith causing anunfair labor practice strike and unlawfully refusing to re-instate unfair labor practice strikers.There is no suchcontext in the instant case.The employer inEndopre-sented a complete contract package,refused to considerany part of it separately,affirmatively stated it could notmake changes in the package as presented,and refused todiscuss its contents.In contrast toEndo,the partiesbefore me have had many bargaining sessions wherein in-dividual portions of Sonat's proposals have been thor-oughly explained and discussed,Sonat has never refusedto discuss the contents of any of its proposals includingits"final"ones, and Sonat has engaged in no bad-faithbargaining during the negotitions before me. Sonat's 16April 1985 reply to MEBA's demand itself contains anoffer to meet and discuss its proposal,notwithstandingthat the 20 March letter clearly conveys that MEBAonly desired meetings if Sonat would abandon its lastoffers.Thisinterpretationof MEBA'sdemand is con-firmed by its failure,at least through 8 July 1985, toaccept Sonat's invitation to meet and discuss the propos-als.The contention of the General Counsel and MEBAthat the offer to bargain for assistant engineers represent-ed a concession that created, as MEBA's counsel puts it,"a new possibility of fruitful discussion," is probably ac-curate.The failure of MEBA to explore that possibilityby accepting Messina's 16 April invitation confirms thatMEBA was not interested in such exploratory ventures,which may have proved fruitful,unless Sonat withdrewits proposals. That this was precisely MEBA's position isfurther indicated by Glanstein's straightforward and un-ambiguous letter of 8 July 1985 requesting negotiationsand clearly stating MEBA's proposals.Thisletter issuedbut 5 days after Messina withdrew Sonat'sfinal offers.The timing,although not conclusive, indicates cause andeffect.MEBA was requiring a concession before it wouldagree to meet.Sonat was not required to make that con-cession,and its offer to meet and talk about its proposalswas in accord with the requirement of Section 8(d) ofthe Act that employees and labor organizations in a col-lective-bargaining relationship "meet at reasonable timesand confer in good faith with respect to. . .the negotia-tion of an agreement...." Accordingly,Iconcludeand find that Respondent did not unlawfully refuse tobargain on behalf of IOT,Mariner, or IBC on 16 April1985 as the complaint alleges.3.Thealleged unilateral changeSonat arguesthatMEBAconsented by its silencewhen Sonat asked the unions present atthe 6 DecemberMariner negotiationsto confirm that theywere agreeableto the implementations,and that MEBA is estopped fromclaiming an unfair labor practice because its silence in-duced Sonat to implement the classificationin the beliefMEBA had agreed.This isan imaginative argument, butwithout merit. The factsare that at the timeKelly failedto specifically voice hisagreement or disagreement withimplementationhe protested that the list of protectedemployees,which formedthe considerationproffered by 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDSonat in exchange for agreement,was inaccurate. His re-jection of the list offered indicates the lack of any agree-ment between Sonat and MEBA and should have putSonat on notice there was no agreement forthcomingfrom MEBA.Contrary to Sonat's contention,promissoryestoppel does not lie in this case because Kelly made nopromise at all, and Sonat had no reasonable cause to con-strue a failure to agree or disagree as acquiescence inview of Kelly's contemporaneous rejection of the prof-fered consideration for the promise.Moreover, it hasbeen held that"rules of estoppel will not be permitted tothwart the purposes of statutes of the United States,"6which I find is applicable to the purposes set forth inSection 1 of the Act, and a"waiver of bargaining rightsby a union will not be lightly inferred and must be clear-ly and unequivocally conveyed."7There was here nowaiver or acquiescence clearly or unequivocally con-veyed,nor do the facts permit a reasonable inference ofwaiver or acquiescence to be drawn.The facts moreclearly show a situation in which Sonat, eager to secureagreement to its proposals for manning theLiberty,seized on Kelly's failure to state agreement or disagree-ment, disregarded his protests on the list which shouldhave alerted Sonat there was no agreement,and con-vinced itself that what it wanted to hear had in fact beensaid, albeit sub silentio.This belief is understandable inthe circumstances, but I conclude that neither Kelly norMEBA agreed to the implementation.Sonat further contends that all engineers are statutorysupervisors not within the protection of the Act;the unitis inappropriate for bargaining purposes;and thereforeneither the Board nor I have the power to issue a bar-gaining order. Not one of these three claims are valid de-fenses.Sonat contended throughout the negotiations thatchief engineerswere supervisors, but bargained withMEBA,at 13 negotiating sessions over a 6-month period,for a collective-bargaining agreement covering nonsuper-visory licensed engineers.Sonat's bargaining proposalseven bore the heading"Nonsupervisory Licensed Per-sonnel."The content of the negotiations was directedsquarely at the wages,hours, and working conditions ofthe assistant engineers.For Sonat to now come forthwith an argument that the employees they consented toand did negotiate for over a long period of difficult ne-gotiations are supervisors raises some question aboutSonat's bona fides in the matter,and suggests that per-haps the 6 February 1985 letter from John J. Burns Jr. toKelly sets forth the real reason for this postnegotiationposition.The pertinent position of the letter reads, "Youshould be aware that,as a result of your unfair laborpractice charges, we will be taking the position beforethe NLRB that all of the employees presently and previ-ously represented by MEBA are supervisors as definedby the National Labor Relations Act."The Board has held that it "may appropriately issue abargaining order covering a unit which it could not haveinitially certified under the Act, but concerning which6Kaiser Steel Corp. v.Mullins,455 U.S. 72, 81 fn.6 (1981).4E.g.Caravelle Boat Co.,227 NLRB 1358 (1977),and cases citedtherein.the parties have knowingly and voluntarily bargained."8Here Sonat and MEBA bargained over a 6-month periodfor a unit of nonsupervisory licensed engineers.The onlypossiblemembers of such a unit are the assistant engi-neers and engineer/deckhands.Sonat obviously knewwho it was bargaining for, had in fact insisted on limitingthe bargaining to these employees,and had clearly rec-ognized and bargained with the Union as their collec-tive-bargaining representative.Once Sonat had voluntari-ly recognized and bargainedwithMEBA for this unit,MEBA enjoyed an irrebutable presumption of continuingmajority status for a reasonable period of time.9Sonathas not rebutted that presumption,but merely shows thatsome of the assistant engineers may at times serve aschief engineers who may be supervisors. Even if it betrue that some assistant engineers perform sufficient su-pervisory work when acting as chiefsto qualifyas super-visors, the record illustrates that others do not.The usualworkof an assistant engineer amounts to supervising themachinery below deck,but not controlling people exceptin rare emergency or training situations where his exper-tise requires him to give instructions to lesser skilled em-ployees or marine cadets on board pursuant to a cooper-ative education program with marine training schools.Assistant engineers as such possess none of the enumer-ated indicia of supervisory status set forth in Section2(11) of the Act. Thereis no persuasive evidence to thecontrary,and I conclude that the only control assistantengineers,when working as assistant engineers,exerciseover other employees or cadets is that derived from theirsuperior experience,and does not show supervisorystatus.'O The mere fact that the parties agreed in earliercontracts to classify all engineers as supervisors does notmake them so. There is no reason on the record beforeme to conclude that a unit of engineers, excluding super-visors,would not be found appropriateby theBoard ifpresented to them in an appropriate vehicle.Althoughthe above defenses raised by Sonat are uni-formly withoutmerit, the same cannot be said of itsgood-faith impasse argument.The Board has held:Whethera bargaining impasse exists is a matterof judgment. The bargaininghistory,the good faithof the parties in negotiations,the length of the ne-gotiations,the importance of the issue or issues as towhich there is disagreement,the contemporaneousunderstandingof theparties as to the state of thenegotiations are all relevant to be considered in de-1ciding whether an impasse in bargaining existed."The parties have enjoyed a long bargaining relationship,bargained in good faith in 1984 and 1985, spent longhours in reasonably frequent negotiation meetings, were8 Arizona Electric Power Cooperative,250 NLRB 1132, 1133 (1980);Che-metronCorp.,258 NLRB 1202, 1203(1981),NewYork Times Co.,270NLRB 1267, 1273(1984).8Chemetron Corp.,258 NLRB 1202, 1203(1981).10 See,e g., Ferland Management Co.,233 NLRB 467, 471-472 (Bes-sette) (1977).11TaftBroadcastingCo.,163NLRB 475, 478 (1967), petition forreview denied 395 F.2d 622(D.C. Cir. 1968). SONAT MARINE, INC.not dilatory in meeting,and ended in disagreement onseveral items.The parties here were engaged in hard but good-faithbargaining,and neither the number of meetings 12 nor thefact some subjects of bargaining remained open12 pre-vent a conclusion of impasse. The parties were plainly atloggerheads on wages, the establishment of an engi-neer/deckhand classification,and the removal from thecontract of language pertaining to chief engineers forwhom Sonat refused to bargain on the grounds they arestatutory supervisors.It is not alleged that Sonat unlaw-fully excised chief engineers from the bargaining unit. Itherefore must accept the excision as lawful. That beingthe case,Sonat was not bargainingfor the exclusion ofchief engineers because that exclusion was a fait accom-pli before negotiation commenced, but was only askingthat the contract be conformed to the realities of thematter.MEBA never changed its initial wage demand,adamantly refused to agree to cleaning up the contractlanguage,and never wavered from its opposition to theadding of required duties to assistant engineers andchanging their title to engineer/deckhand.Manning, in-cluding the establishment of engineer/deckhand and ABtankerman classifications, was an issue of paramount im-portance to the parties and consumed a very large por-tion of the overall negotiations.It is important to notewhen considering the issue of impasse that bargaining inthis case was really not three separate sets of negotia-tions but one long set, each step building on that whichpreceded it, between identical parties. The IOT negotia-tionswere longest for the reasons that they dealt withissues common to all three Sonat subsidiaries,and subse-quent negotiations at Mariner and IBC were but a con-tinuation of one process. The positions the parties heldon wages, the engineer/deckhand classification, and theremoval of irrelevant contract language were the same atthe time Sonat tendered its final proposal at IBC as theywere when Sonat tendered its final proposal at Marinerand IOT. From a practical point of view, there was notime during any of the negotiations that a resolution ofthe parties' differences on these three items could havereasonably beenseento be imminent or even attainable.Itwould not be too farfetched to conclude that the par-'$Hamady Bras Food Markets,275NLRB 1335 (1985),Lou Stecher'sSuper Markets,275 NLRB 475 (1985).13 E. I. duPont & Co.,268 NLRB 1075 (1984).95tieswere practically at the point of impasse from theirfirstmeeting,but it is certain that they were at impasseon these three items at the end of Mariner discussionsand were at impasse when IBC negotiations concluded. Itherefore find that Sonat did not violate Section 8(a)(5)and (1) by implementing the engineer/deckhand proposalatMariner because Sonat had bargained in good faith toan impasse at Marinerprior to theimplementation.Moreover, the primary duty of an engineer/deckhandcontinues to be responsibilityfor thevessel'sengineroom during his watch, and the additional handling oflines,which many assistants already did voluntarily, andother deck work as necessary constitute a minor part ofhis duties. None of the other terms and conditions of em-ployment or the wages of the engineer/deckhand differfrom those of the assistant engineer.In analogous cir-cumstances,the Board has found that a change in classi-fication "does not constitute a material,substantial, andsignificant change in a term or condition of employmentand, therefore, is not a violation of Section 8(a)(5) and(l)14l /For the reasons set forth above, I find the complaintallegations have not been proved by a preponderance ofthe credible evidence and the complaint must be dis-missed.CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this case.2.The General Counsel has not proved by a prepon-derance of the credible evidence that Respondent hasviolated Section 8(a)(5) or(1) of the Actas the com-plaint alleges.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed15ORDERIt is recommended that the consolidated complaint inthis case be dismissed.14 AlamoCement Co., 277NLRB 1031 (1985).'s If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses